          Case 6:19-cv-01623-LSC Document 5 Filed 08/21/20 Page 1 of 1                  FILED
                                                                               2020 Aug-21 PM 01:05
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                            JASPER DIVISION
 CLINTON STRANGE,                       )
                                        )
         Plaintiff,
                                        )
   v.                                   )
                                        )              6:19-cv-01623-LSC
 XYZ COMPANY,
                                        )
         Defendant.                     )
                                        )
                                        )
                                        )
                                        )

                ORDER OF DISMISSAL WITHOUT PREJUDICE

        As explained in the accompanying Memorandum of Opinion and Order, this

action is hereby DISMISSED WITHOUT PREJUDICE. Costs are taxed as paid. The

clerk is DIRECTED to mail a copy of the foregoing to the plaintiff at the address

listed on the Docket Sheet.

        DONE and ORDERED on August 21, 2020.




                                            _____________________________
                                                     L. Scott Coogler
                                                United States District Judge
                                                                               160704
